United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES VETERANS MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0475
Issued: July 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2016 appellant filed a timely appeal from an October 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established more than three percent permanent impairment
of the right leg for which she received a schedule award.
On appeal appellant asserts that her physician was not notified that the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter
A.M.A., Guides)2 was to be used in rating impairment, and requests a left upper extremity
1

5 U.S.C. § 8101 et seq.

2

A.M.A., Guides (6th ed. 2009).

impairment. She further asserts that OWCP did not contact her prior physician regarding her
right knee impairment and improperly based its impairment rating on OWCP’s medical adviser’s
opinion.
FACTUAL HISTORY
On September 19, 2013 appellant, then a 53-year-old sign language interpreter, filed a
traumatic injury claim (Form CA-1) alleging that she fell in the parking lot at work and injured
her knees and left upper extremity. She did not stop work, and in October 2013 transferred to a
position as an Equal Employment Opportunity (EEO) assistant.
Dr. Jeff Sellman, Board-certified in family and sports medicine, began treating appellant
on September 23, 2013. He noted a history that she previously had right elbow, right wrist/hand,
left shoulder, left foot/ankle arthroscopy, and a right hand fracture repair. Dr. Sellman diagnosed
left elbow sprain/strain, right knee bursitis and pain, contusion of knee, and wrist sprain.
On October 11, 2013 OWCP accepted the conditions of sprains of left wrist and elbow,
contusion of left knee, and bursitis of the right knee.
On December 5, 2013 Dr. Grant Garlick, a Board-certified orthopedic surgeon, began
treating appellant’s right knee. He reported September 17, 2013 magnetic resonance imaging
(MRI) scan findings of a full thickness patellar defect.3 Dr. Garlick diagnosed right knee
patellofemoral degenerative joint disease and acute on chronic injury. He recommended
arthroscopic surgery and advised that appellant could return to her usual job with regard to her
right knee only.
On December 8, 2013 Dr. Garlick performed arthroscopic abrasion arthroplasty on the
right knee. He noted preoperative and postoperative diagnoses of right knee chondromalacia
patella. Appellant returned to part-time work on January 13, 2014. On January 16, 2014
Dr. Garlick provided work restrictions with regard to the right knee and advised that they would
apply for four to eight weeks. Appellant returned to full-time work as a telecommuter on
January 17, 2014 and to work at the employing establishment on February 14, 2014.
On March 5, 2014 OWCP informed appellant that left carpal tunnel syndrome and left
ulnar nerve lesion had been accepted.
Dr. Garlick provided follow-up right knee care. On April 17, 2014 he reported that three
months following arthroscopic surgery, appellant had no complaints of pain and denied
instability or recurrent effusions. Examination of the right knee demonstrated 0 to 130 degrees
of range of motion, mild patellofemoral crepitation, and no patellofemoral grind. Appellant was
nontender to palpation in the peripatellar region and about the medial and lateral menisci.
Neither varus nor valgus laxity were present and the anterior and posterior drawer were negative.
Dr. Garlick advised that appellant could perform her usual job without restrictions regarding her
right knee.

3

A copy of the MRI scan report is not found in the case record.

2

In October 2014 appellant moved from Florida to South Carolina and transferred to a
Veterans Administration facility there.
On July 15, 2015 appellant filed a claim for a schedule award (Form CA-7).
On August 20, 2015 Dr. James W. Dyer, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the record and advised that maximum medical improvement
was reached on April 16, 2015. Regarding the right lower extremity, he advised that, in
accordance with Table 16-3, Knee Regional Grid, appellant had a class 1 impairment for a
diagnosis of patellofemoral arthritis, which had a default value of three percent.4
By decision dated October 21, 2015, appellant was granted a schedule award for three
percent permanent impairment of the right leg, for 8.64 weeks of compensation, to run from
May 16 to June 15, 2015.5
LEGAL PRECEDENT
It is the claimant’s burden to establish a permanent impairment of a scheduled member or
function as a result of any employment injury.6
The schedule award provision of FECA7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability

4

The record also includes medical evidence and OWCP development regarding appellant’s left upper extremity,
not at issue in the current appeal. See infra, note 21.
5

The Board notes that from the date of injury and for absences around her surgical procedures, appellant received
compensation for medical and therapy appointments. The last wage-loss compensation received was for two hours
on June 26, 2014.
6

See Tammy L. Meehan, 53 ECAB 229 (2001).

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).

3

and Health (ICF).11 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE), and
Clinical Studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).13 Under Chapter 2.3, evaluators are directed to provide reasons for their
impairment rating choices, including choices of diagnoses from regional grids and calculations
of modifier scores.14 Section 16.2a of the A.M.A., Guides, provides that if the class selected is
defined by physical examination findings or clinical studies results, these same findings may not
be used as grade modifiers to adjust the rating.15
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.16
ANALYSIS
The Board finds that appellant has not established permanent impairment greater than
three percent for the right leg, for which she received a schedule award. OWCP accepted right
knee bursitis.
On December 8, 2013 Dr. Garlick performed arthroscopic abrasion arthroplasty for
preoperative and postoperative diagnoses of right knee chondromalacia patella. In an April 17,
2014 report, he reported that appellant had no complaints of pain and denied instability or
recurrent effusions. Dr. Garlick noted no positive physical examination findings and advised
that appellant was not tender to palpation, had no varus or valgus laxity, and that anterior and
posterior drawer signs were negative. He concluded that appellant could perform her usual job
without restrictions regarding her right knee.
After appellant claimed a schedule award, Dr. Dyer, OWCP’s medical adviser, reviewed
the medical record including Dr. Garlick’s reports. He advised that maximum medical
improvement had been reached on April 16, 2015. Regarding the right lower extremity,
OWCP’s medical adviser indicated that, in accordance with Table 16-3, Knee Regional Grid,
appellant had a class 1 impairment for a diagnosis of patellofemoral arthritis, which had a default
value of three percent. This is the only medical report of record that provides an impairment
11

A.M.A., Guides, supra note 2 at 4, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
12

Id. at 494-531.

13

Id. at 521.

14

Id. at 23-28.

15

Id. at 500.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

evaluation of appellant’s right leg under the A.M.A., Guides. The Board finds that OWCP
properly found three percent permanent impairment of the right lower extremity.
As to appellant’s assertion on appeal that OWCP did not contact Dr. Garlick regarding
her right knee impairment and improperly based its impairment rating on OWCP’s medical
adviser, as noted above, appellant has the burden of proof to establish that she sustained a
permanent impairment of a scheduled member or function as a result of any employment
injury.17 Moreover, OWCP procedures provide that, after obtaining all necessary medical
evidence, the file should be routed to OWCP’s medical adviser for an opinion concerning the
nature and extent of impairment in accordance with the A.M.A., Guides, with OWCP’s medical
adviser providing rationale for the percentage of impairment specified.18 Dr. Dyer did so in this
case. There is no probative medical evidence establishing a greater degree of impairment.19
On appeal appellant also requested a left upper extremity schedule award. The accepted
conditions include left wrist, elbow, and forearm sprains; left carpal tunnel syndrome; and left
ulnar nerve lesion. Although the record contains evidence regarding appellant’s left upper
extremity,20 the October 21, 2015 OWCP schedule award decision does not include a finding
regarding appellant’s left arm. Also, on October 2, 2015 appellant requested that OWCP expand
her claim to include additional conditions. The record before the Board does not include a final
OWCP decision on this issue either. The Board’s jurisdiction is limited to reviewing final
decisions of OWCP.21
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish more than three percent permanent
impairment of the right leg for which she received a schedule award.

17

See Tammy L. Meehan, supra note 5.

18

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
19

See M.P., Docket No. 15-383 (issued July 1, 2015).

20

Supra note 4.

21

20 C.F.R. § 501.2(c); see J.B., Docket No. 09-2191 (issued May 14, 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2015 decision of the Office of
Workers’ Compensation is affirmed.
Issued: July 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

